NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                              IN RE PRISCILA O.

                             No. 1 CA-JV 20-0131
                               FILED 8-13-2020


             Appeal from the Superior Court in Yuma County
                          No. S1400JV20190335
              The Honorable Kathryn Stocking-Tate, Judge

                                  AFFIRMED


                                   COUNSEL

The Law Office of Penny L. Higginbottom, Yuma
By Penny Higginbottom
Counsel for Appellant

Yuma County Attorney’s Office, Phoenix
By Chris A. Weede
Counsel for Appellee
                            IN RE PRISCILA O.
                            Decision of the Court



                        MEMORANDUM DECISION

Judge Jennifer M. Perkins delivered the decision of the Court, in which
Presiding Judge David D. Weinzweig and Judge James B. Morse Jr. joined.


P E R K I N S, Judge:

¶1           Priscila O., a juvenile, timely filed this appeal, in accordance
with Anders v. California, 386 U.S. 738 (1967), State v. Leon, 104 Ariz. 297
(1969), and Maricopa Cty. Juv. Action No. JV-117258, 163 Ariz. 484 (App.
1989), from a disposition committing her to the Arizona Department of
Juvenile Corrections (“ADJC”).

¶2             Priscila’s counsel has searched the record on appeal and
found no arguable question of law, but raises one issue for review at
Priscila’s request. See Smith v. Robbins, 528 U.S. 259 (2000); Anders, 386 U.S.
738; State v. Clark, 196 Ariz. 530 (App. 1999); JV-117258, 163 Ariz. at 485–88.
After reviewing the entire record, we affirm the court’s finding of
delinquency and resulting disposition.

               FACTUAL AND PROCEDURAL HISTORY

¶3             On September 12, 2019, Priscila was adjudicated delinquent
for possession of drug paraphernalia, a class six felony, and placed on
intensive probation for one year. On February 7, 2020, Priscila’s probation
officer petitioned to revoke probation due to four counts of failure to submit
a urinalysis test as directed by the UA Call-in system, in violation of
condition 13 of Order of Uniform Conditions of Supervised Juvenile
Probation. On February 12, 2020, the state charged Priscila with one count
of criminal damage, a class 2 misdemeanor. The next day, the court
dismissed count one of the February 7 petition with prejudice and Priscila
knowingly, voluntarily, and intelligently admitted to having committed
counts two through four. On March 26, 2020, the court held a hearing
covering Priscila’s continued disposition on the February 7 petition and her
advisory adjudication on the February 12 criminal damage charge. Priscila
waived her right to a trial and admitted to the criminal damage charge. The
court adjudicated Priscila delinquent and committed her to ADJC for a
minimum secure stay of 30 days.




                                      2
                           IN RE PRISCILA O.
                           Decision of the Court

¶4            Priscila timely filed this appeal. We have jurisdiction
pursuant to Article 6, Section 9, of the Arizona Constitution and A.R.S.
sections 12-120.21(A)(1) and 8-235(A).

                                DISCUSSION

¶5             The record reflects Priscila knowingly, voluntarily, and
intelligently admitted the charges against her. Her admission to probation
violations supported the juvenile court’s adjudication. The proceedings
below were conducted according to the Rules of Procedure for the Juvenile
Court. Priscila was represented by an attorney and was present at all critical
stages, including the pre-adjudication and disposition hearings. The court
imposed a disposition within its discretion. A.R.S. § 8-341; see also In re
Miguel R., 204 Ariz. 328, 312, ¶ 9 (App. 2003).

¶6             Priscila argues the juvenile court abused its discretion by
committing her to ADJC rather than a residential facility or another less
restrictive program. But juvenile courts have broad discretion to choose the
appropriate disposition for juvenile delinquents, including commitment to
ADJC, and need not explore all less restrictive alternatives before doing so.
See In re Niky R., 203 Ariz. 387, 392, ¶ 21 (App. 2002). We find no abuse of
discretion.

                               CONCLUSION

¶7           We have reviewed the entire record for arguable issues of law
and find none. See JV-117258, 163 Ariz. at 488. Accordingly, we affirm the
delinquency finding and disposition.

¶8            Upon filing of this decision, counsel need do no more than
inform Priscila of the status of her appeal and of her future options unless,
upon, review, counsel identifies an issue appropriate for submission to the
Arizona Supreme Court by petition for review. See State v. Shattuck, 140
Ariz. 582, 584–85 (1984). Priscila has 30 days from the date of this decision
to proceed, if she desires, with an in propria persona petition for review.
Ariz. R.P. Juv. Ct. 107(A).




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA

                                         3